Citation Nr: 1026344	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-17 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for L4-5 
degenerative disc disease (low back disability).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to March 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that continued a 40 percent evaluation for 
the Veteran's service-connected low back disability and denied 
entitlement to individual unemployability.  The Veteran filed 
timely notices of disagreement, and the RO issued a statement of 
the case dated in May 2006.  The Veteran filed his substantive 
appeal the same month.  

In December 2005, September 2006, and April 2007 rating 
decisions, the RO granted temporary evaluations of 100 percent, 
effective from June 1, 1005 to August 1, 2005, from July 27, 2006 
to February 1, 2007, because of surgical or other treatment 
necessitating convalescence.  After each temporary evaluation of 
100 percent, an evaluation of 40 percent was assigned.  

Because the assigned evaluation of the Veteran's low back 
disability does not represent the maximum rating available, his 
claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

In April 2010, the Veteran's representative requested that 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to an acquired 
psychiatric disorder, to include dysthymic disorder, PTSD, 
or a personality disorder, be reopened.  As such, this 
issue is considered to have been raised by the record, but 
it has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  At no time during the appeal period was the Veteran's 
service-connected low back disability shown to have been 
manifested by unfavorable ankylosis of the thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or intervertebral disc 
syndrome manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.   

3.  Mild neurological manifestations of the service-connected low 
back disability impact each lower extremity. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
Veteran's service-connected low back disability are not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 
4.71, 4.71a; Diagnostic Code (DC) 5243 (2009).

2.  The criteria for a separate 10 percent rating for 
neurological manifestations of the Veteran's service-connected 
low back disability to the right lower extremity with objective 
signs of radiculopathy involving nerve root L5 have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.124a, DC 8520 (2009).

3.  The criteria for a separate 10 percent rating for 
neurological manifestations of the Veteran's service-connected 
low back disability to the left lower extremity with objective 
signs of radiculopathy involving nerve root L5 have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.124a, DC 8520 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in December 2004, May 2006, January and September 2007, 
which informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above.  Additionally the 2007 letter 
informed the Veteran how disability ratings and effective dates 
are calculated.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, records from the Social 
Security Administration, VA treatment records, and private 
medical records have been obtained, to the extent possible. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been 
provided with several VA examinations (the reports of which have 
been associated with the claims file).  There is no indication in 
the record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
Additionally, the Veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Higher rating for low back disability.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. at 126.  In this 
regard, the Board also acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
Veteran's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Ratings Schedule, the diagnosed 
condition will be evaluated by analogy to closely-related 
diseases or injuries in which not only the functions affected, 
but the anatomical localizations and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In determining 
the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 are for consideration.  Id.  However, 
in that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

The Veteran's claim for an increased rating for his lower back 
disability was received in October 2004.  The Veteran asserted 
that he was experiencing lower back pain that radiated into his 
left leg.  The Veteran's lower back disability is currently rated 
at 40 percent under 38 C.F.R. § 4.71a, DC 5243.  Under that 
diagnostic code, intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least one 
week but less than two week during the past 12 months, a minimum 
10 percent rating is warranted.  If there are incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height, 

a 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, 

a 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

Note 1 to the General Rating Formula for Diseases and Injuries of 
the Spine  provides that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, is to be evaluated separately under an appropriate 
diagnostic code.

Note 2 to the General Rating Formula for Diseases and Injuries of 
the Spine  provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V.

Note 3 to the General Rating Formula for Diseases and Injuries of 
the Spine  provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 2.  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note 4 to the General Rating Formula for Diseases and Injuries of 
the Spine  provides that each range of motion measurement is to 
be rounded to the nearest five degrees.

Note 5 to the General Rating Formula for Diseases and Injuries of 
the Spine  provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.

Note 6 to the General Rating Formula for Diseases and Injuries of 
the Spine  provides that disability of the thoracolumbar and 
cervical spine segments are to be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

The medical evidence in this case consists primarily of post-
service treatment records and VA examinations dated in December 
2004 and August 2007.

At a December 2004 VA examination the Veteran reported a long 
history of low back problems dating from the early 1980s when he 
was in the military, which had significantly worsened in the last 
three to four months.  The Veteran walked with a cane.  The 
Veteran reported that his back pain would radiate into his left 
lower extremity down into his toes, but that the pain is worse in 
his hip (the examiner indicated that the hip pain was likely 
either bursitis or arthritis).  The pain was exacerbated by 
moving around, but medication relieved the pain.  The Veteran was 
noted to have had epidural injections in the past that provided 
significant relief, but he indicated that physical therapy did 
not help much.  He acknowledged having worn a brace in the past, 
but he did not have one on at the time of the examination.  The 
Veteran denied bladder or bowel complaints, but reported some 
numbness in the toes of his left foot (which the examiner noted 
might be the result of ankle surgery).  The examiner noted that 
the Veteran had difficulty with mobility and required the use of 
a cane.  The Veteran had no problems with his activities of daily 
living such as eating, grooming, bathing, toileting or dressing, 
but the Veteran was noted to be unemployed at that time, having 
previously worked as a mechanic and truck driver.

Upon examination, the Veteran was indicated to have range of 
motion of 45 degrees flexion, 30 degrees extension, right and 
left lateral rotation of 30 degrees, and right and left lateral 
bending of 30 degrees.  The examiner added that pain increased 
with repetitive motion, as did fatigability.  

His strength was 5/5 in the lower extremities, but he was noted 
to have decreased light touch, pinprick, and proprioception in 
the left L4-L5 and also somewhat in the S1 distribution in the 
left side.  Deep tendon reflexes were 2+, bilateral patellar 
reflexes were 1+, Babinski's and clonus were negative, and the 
Veteran's gait was antalgic.  There was negative Lasegue's sign 
bilaterally, and positive Patrick's maneuver on the left.  The 
Veteran was noted to demonstrate significant tenderness to 
palpation over the left hip.  MRI indicated lumbar stenosis at 
L3-4 and L4-5.  After examination, the Veteran was diagnosed with 
lumbar stenosis and left hip disease.
 
The Veteran was again examined by VA in August 2007 in connection 
with his low back disability.  The Veteran's recent medical 
history was reviewed for the record, including a June 2005 
microscopic L4-5 minimally invasive laminectomy for lumbar 
stenosis, decompressing first the left nerve root, and then the 
right.  The examiner then noted that the Veteran had a recurrence 
of symptoms worse in both lower extremities.  Imaging studies, 
both MRI and CT myelogram, revealed a recurrent stenosis at the 
L4-5 level for which the Veteran underwent bilateral L4-5 
laminectomy and foraminotomies through open procedure in July 
2006.  The examiner noted a November 2006 treatment note that 
indicated that the Veteran's chronic low back pain prevented him 
from performing activities of daily living.  The Veteran reported 
continued pain that radiated into both lower extremities, left 
more so than right, and continued use of medication to control 
his pain.  The Veteran reported malaise and drowsiness due to the 
pain medication.  The examiner indicated that the Veteran had 
numbness in the L5 distribution of both lower extremities, left 
worse than right and worse in the calves and dorsal feet.  The 
Veteran was also indicated to have subjective weakness in both 
lower extremities, although his thigh and calf muscles were 
strong and symmetrical on examination.  The Veteran was noted to 
have urinary complaints, including urinary incontinence, but the 
examiner stated that these were not related to the Veteran's 
lumbar spine condition.  The Veteran was also noted to have bowel 
complaints that were found to be due to the pain medication 
causing constipation, not because of direct neurologic causes 
from the lumbar spine.  The Veteran was noted to use a cane for 
support while walking, but did not use a lumbar support or back 
brace.  The examiner noted that the Veteran was unsteady and that 
the Veteran reported falls approximately once a month due to his 
knees giving out.  

The examiner stated that the Veteran's low back disability did 
not prevent eating, grooming, toileting or dressing, but that it 
did prevent the Veteran from engaging in his former occupation of 
long and short haul truck driving.  The Veteran reported that he 
feels unsafe driving, not because of his low back disability, but 
rather because of the medications that he takes.  

Upon examination, the Veteran was noted to have 50 degrees 
flexion, extension of 20 degrees, bilateral thoracolumbar bending 
of 20 degrees, and bilateral axial rotation of 20 degrees.  The 
Veteran's range of motion was noted to be limited by pain and 
stiffness; and the examiner indicated that because range of 
motion testing was so limited by pain, he did not advocate 
performing repetitive motion tests.  The Veteran reported that 
there would be increased weakness, pain, fatigability, and 
incoordination should he try any repetitive motion exercise.  The 
examiner reported that, stating what range of motion would occur 
in the thoracolumbar spine after repetitive motion outside the 
clinic would be speculative.  

Neurologic examination revealed patellar tendon reflexes of 2+ 
bilaterally, Achilles tendon reflexes absent bilaterally, normal 
light touch sensation to 10-gram monofilament to the left and 
right anterior thigh, but some decreased appreciation of the 
right femoral nerve distribution in the L4 dermatome distribution 
of unknown cause.  The Veteran was also noted to have decreased 
light touch sensation on the L5 dermatome distribution on the 
anterior lateral calves and dorsum of the feet bilaterally with 
more sensory loss on the left than the right.  Calf and thigh 
musculature was symmetrical and strong in spite of the Veteran's 
antalgic gait.  Dorsiflexion of the great toes and foot was weak 
bilaterally.  Lasegue sign could not be tested at 15 degrees, 
Romberg was negative, cremasteric reflex was active bilaterally, 
and anal sphincter tone was good.  The Veteran was noted to have 
intervertebral disc syndrome with bilateral L5 radiculopathies, 
worse on the left than the right.  The Veteran was noted to be 
seen monthly in a pain clinic, which the examiner stated assumed 
that the Veteran was not performing heavy lifting or other 
activities such as bending, stooping, or lifting that would 
aggravate his pain, so the examiner stated that doctor's notes 
were not written on a monthly basis for bedrest or to avoid these 
activities.  After examination, the Veteran was diagnosed with 
L4-5 disk disease with disk osteophyte formation causing lumbar 
stenosis but also bilateral neural foraminal narrowing and nerve 
impingement, left L5 nerve root greater than the right.  The 
Veteran was also diagnosed with bilateral L5 radiculopathy, left 
greater than the right caused by the Veteran's diagnosed L4-5 
disk disease noted above.  The examiner also stated that the 
Veteran had sufficient bilateral L5 radiculopathy to cause him to 
be unemployable for any occupation which could be performed by a 
normal person.  In this regard, the examiner noted that the 
Veteran was not trained for clinical occupation.  

The examiner also noted that drowsiness caused by pain medication 
would prevent employment in security functions.  And he indicated 
that side effects of the Veteran's medications would prevent him 
from performing any occupation which could be performed by a 
normal person.  

In addition to the VA examinations, the Veteran's claims file 
contains numerous VA and private treatment records.  A review of 
these records indicates that the Veteran has ongoing treatment 
for his low back disability, and indicate findings similar but 
not worse that the findings noted in the Veteran's VA 
examinations.  

Based on the foregoing, the Board finds that an orthopedic 
evaluation in excess of 40 percent for the Veteran's service-
connected low back disability is not warranted at any time during 
the course of the appeal.  

A 60 percent evaluation is available under Diagnostic Code 5243 
based on incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 12 
months.  In this case, however, there is no evidence of 
incapacitating episodes or bed rest prescribed by a physician; 
and the Veteran does not argue otherwise.  

In addition, under the General Rating Formula for Diseases and 
Injuries of the Spine, an evaluation in excess of 40 percent is 
warranted where there is unfavorable ankylosis of the entire 
thoracolumbar spine or for unfavorable ankylosis that would 
involve the entire spine.  In this case, however, while the 
medical evidence reflects that the Veteran underwent a 
laminectomy of L4-5, the medical evidence does not describe 
ankylosis of the spine.  

Nevertheless, under Note 1 of the General Rating Formula, any 
associated objective neurological abnormalities should be rated 
separately under an appropriate diagnostic code.  Therefore, the 
Board will consider whether such results in any associated 
objective neurological abnormalities that warrant separate 
ratings.  

In this regard, the Board notes that the Veteran has voiced 
complaints of radiating pain bilaterally to both lower 
extremities, as set out more fully above.  The examiner at the 
August 2007 VA examination also found that the Veteran had 
bilateral L5 radiculopathy that was directly related to his 
diagnosed L4-5 disk disease.  

In this regard, the Board notes that Diagnostic Code 8520 
provides ratings for paralysis of the sciatic nerve.  Diagnostic 
Code 8520 provides that mild incomplete paralysis is rated 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; moderately severe incomplete paralysis is 
rated 40 percent disabling; and severe incomplete paralysis, with 
marked muscular atrophy, is rated 60 percent disabling.  

Based on the findings as outlined above, the Board finds that the 
evidence does show mild neurological symptomatology is associated 
with the Veteran's low back disability; which is analogous to 
mild incomplete paralysis of the sciatic nerve.  As such, the 
Board finds that a separate 10 percent evaluation for 
neurological manifestations of the Veteran's service-connected 
low back disability, for the Veteran's right and left lower 
extremities, is in order.  However, while the Veteran has been 
diagnosed with radiculopathy, the medical evidence does not show 
moderate incomplete paralysis in either lower extremity.  For 
example, at the Veteran's most recent examination, it was noted 
that the Veteran's patellar reflexes were normal (2+), and calf 
and thigh musculature was found to be symmetrical and strong.  
Additionally, the Veteran does not have any bowel or bladder 
incontinence as a result of his back disability.

As such, 10 percent ratings, but no higher, are granted for 
radiculopathy of each lower extremity.


ORDER

An evaluation in excess of 40 percent for L4-5 degenerative disc 
disease is denied.

A separate 10 percent evaluation for radiculopathy of the right 
lower extremity involving nerve root L5 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A separate 10 percent evaluation for radiculopathy of the left 
lower extremity involving nerve root L5 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

Based on a review of the Veteran's claims file, the Board finds 
that the Veteran's claim of entitlement to individual 
unemployability must be remanded for additional development.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  Total disability ratings for compensation may 
be assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 C.F.R. §§ 
3.341(a); 4.19.  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran is service-connected for low back strain with 
degenerative disc disease, evaluated as 40 percent disabling, and 
epididymectomy, evaluated as noncompensable.  In addition, by 
this decision, the Veteran is also evaluated as 10 percent 
disabling each for right and left lower extremity radiculopathy.  
Accordingly, he does not meet the schedular requirements for a 
TDIU rating.  

The issue, then, is whether the Veteran's service-connected 
disabilities nevertheless prohibit him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

In this regard, the Board notes that entries in the Veteran's 
claims file indicate that the Veteran's service-connected low 
back disability may prevent him from being employable.  
Specifically, while the August 2007 examiner stated that the 
Veteran's lower back disability did not prevent eating, grooming, 
toileting or dressing, it did prevent the Veteran from engaging 
in his former occupation of long and short haul truck driving.  
The Veteran also reported that he felt unsafe driving, not 
because of his low back disability, but rather because of the 
medications that he takes.  The examiner also stated that the 
Veteran had sufficient bilateral L5 radiculopathy to cause him to 
be unemployable for any occupation which could be performed by a 
normal person.  In this regard, the examiner noted that the 
Veteran was not trained for clinical occupation.  The examiner 
added that drowsiness caused by pain medication would prevent 
employment of the Veteran in security functions, and that side 
effects of the Veteran's medications would prevent him from 
performing any occupation which could be performed by a normal 
person.

Because the authority to assign extra-schedular ratings has been 
specifically delegated to the Under Secretary for Benefits and 
the Director of the Compensation and Pension Service, and not the 
Board, in the first instance, the correct course of action for 
the Board where it finds that entitlement to an extra-schedular 
evaluation may be present is to raise the issue and remand it for 
the proper procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of 
this, and because it appears that the Veteran is not working, the 
prudent and thorough course of action is to remand for referral 
to the Director of Compensation and Pension for consideration of 
whether an extraschedular rating is appropriate.

Accordingly, the case is REMANDED for the following 
action:

1.  The RO should submit the Veteran's claim 
to the Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether an extraschedular rating is warranted 
as a result of his right ankle disability. 

2.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


